DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment. Filed on 8/4/2021 has been considered and entered.
Amendment of drawings are acknowledged. Claims 1 & 9 are amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al.
(US 2008/027324) in view of Miskin (US 2014/0313717).
Regarding claim 1, Becker et al. disclose an arrangement of multiple optical element
(having plurality of lens; see Abstract) to generate multiple beam patterns (creating different light distribution, which means different beam pattern; see Abstract) comprising an array board(circuit board 50 of Fig 1) having a plurality of sets of LEDs (60) mounted thereon in a plurality of first blade pattern (positions at different radial directions; see Figs 1 & 4; paragraph 14) and an optic plate (lens matrix plate 20) configured to be removably fastened in said array 
But, Becker et al. fail to disclose that the second set of optical elements (32) are basically reflectors.
However, in the same field of multiple beam generation (different beam angle of light
distribution; see Abstract, paragraph 7), Miskin discloses different optical elements (sub-optics 108,110,112) on the LEDs (114; see Figs 4-5) wherein one of the sub-optics is lens while other sub-optics are reflectors (paragraph 41) so as to impart different beam angle for multiple beam generation.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use reflectors for set of lens (32) in the device of
Becker et al. so as to have different beam angle as well as capture all lights emitted by LEDs.

Regarding claim 3, Becker et al. disclose that each of second blade pattern (arrangement of lens 30) has an angular offset with each of the third blade pattern (arrangement of lens 32)
(see Figs 1 & 4).
Regarding claim 4, Becker et al. disclose that each of said second blade patterns (arrangement of lens 30) is disposed at a pre-determined angle to an adjacent second blade pattern (arrangement of lens 30; see Fig 1).
Regarding claim 5, Becker et al. disclose that each of said third blade patterns (arrangement of lens 32) is disposed at a pre-determined angle to an adjacent third blade pattern (another set of 32; see Fig 1).
Regarding claim 6, Becker et al. disclose that lenses (30) in each of said second blade patterns are radially aligned on said optics plate (20; see Fig 1& 4).
Regarding claim 7, the combined structure of Becker et al. and Miskin disclose that reflectors (32) in each of said third blade patterns are radially aligned on said optics plate (20; see Figs 1 & 4). 
Regarding claim 8, the combined structure of Becker et al. and Miskin teach that said array board (50) and said optics plate (20) are configured in a form of a circular disk (see Figs 1 & 4 of Becker et al.) and said set of lenses (30), LEDs (60) and reflectors (32) are in the form of rays operatively radially disposed on said circular disk.
Allowable Subject Matter
Claims 9-10 are allowed over the prior art of record.
        Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 9, the prior art of record neither shows nor suggests an arrangement of multiple optical elements to generate multiple beam patterns, comprising all the limitations set forth in claim 9, particularly comprising the limitations of each of said second blade patter and each of said third blade patterns are constituted by a linear arrangement of said lenses, LEDs  and reflectors  and a twisted arrangement of lenses, LEDs and reflectors, wherein said twisted arrangement constitutes a first subset of a plurality of lenses, LEDs and a plurality of reflectors  and a second subset of a plurality of lenses, LEDs and a plurality of reflectors, along with other cited limitations.
Claim 10 is allowed being dependent on allowed base claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on 8/4/2021 have been fully considered but they are not persuasive.
Regarding amended claim 1, applicant contends “Becker discloses a lens matrix 20 with three lens positioned in a triangular configuration. Becker does not disclose alternating a set of lenses with a plurality of blade patterns disposed between a set of reflectors having a plurality of third 
In response, examiner respectfully points out that set of lens (30) and optical elements (32) are disposed alternatively (as clearly shown in Fig 1).
Examiner agrees that Becker does not disclose a plurality of reflectors disposed between lens set.   However, Mishin teaches reflectors as optical element, thus a person of ordinary skill in the art would have motivated to replace set of optical lens (32) to reflectors. Thus combined structure would have set of lens (30) and set of reflectors (32) disposed alternatively.
Further, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
			Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karabi Guharay/
Primary Examiner, Art Unit 2875